DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 4-11 objected to because of the following informalities:  
Claim 1 Ln 2-3, please amend to --[[the]] a surface of at least one positive-displacement-pump element--.
Claim 2 Ln 2-5, please amend to --[[the]] a surface of [[the]] a delivery chamber, of [[the]] a working chamber, of lines and/or bores in the pump, of [[the]] a displacing piston, of [[the]] a diaphragm, of [[the]] valves and/or of all other positive- displacement-pump elements which are in contact with fluid is or are configured in the form of [[an]] the at least partially microstructured surface--.
Claim 4 Ln 3-4, please amend to --[[the]] a direction of flow of the fluid--.
Claim 5 Ln 3-4, please amend to --[[the]] ribs and channels are arranged at least partially, in particular fully, in segments, wherein [[the]] individual segments --.
Claim 6 Ln 3-4, please amend to --[[the]] ribs and channels are arranged at least partially, in particular fully, in segments, wherein it is possible for  [[the]] individual segments --.
Claim 7 Ln 2-4, please amend to --[[the]] ribs and channels are designed at least a honeycomb boundary interrupts the ribs and channels--.
Claim 8 Ln 3-5, please amend to --at least one of rib, preferably all the ribs, in a single segment, in particular all the ribs, are pointed and at least one channel, preferably all the channels, in a single segment, in particular all the channels--.
Claim 9 Ln 3-5, please amend to --at least one of rib, preferably all the ribs, in a single segment, in particular all the ribs, and at least one channel, preferably all the channels, in a single segment, in particular all the channels--.
Claim 10 Ln 3, please amend to --the pump further comprising ribs, the ribs--.
Claim 11 Ln 3-4, please amend to --[[the]] a distance from an adjacent rib--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  
Claim 2 Ln 2 cites the limitation "--[[the]] a surface of [[the]] a delivery chamber, of [[the]] a working chamber”.  It is unclear if this surface is the same as or different from the surface cited in claim 1 line 2-3.  Furthermore, it is unclear if the delivery chamber is a different structural element from the working chamber as no differentiation has been presented in the drawings.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the surface of the at least one positive-displacement-pump element comprises [[the]] a surface of [[the]] a delivery chamber, or of [[the]] a working chamber--.
Claim 8 Ln 3-5 cites the limitation "at least one rib, preferably all the ribs, in a single segment, in particular all the ribs, are pointed and at least one channel, preferably all the channels, in a single segment, in particular all the channels”.  It is unclear what is meant by the terms ‘at least one… preferably all… preferably all’.  It is believed this is a literal translation from another language and its original meaning was lost in translation.  It is further unclear how there may be more than one rib and/or channel in a single segment.  Therefore the scope of the claim is indeterminate.  
Claim 9 Ln 3-5 cites the limitation "at least one rib, preferably all the ribs, in a single segment, in particular all the ribs, and at least one channel, preferably all the channels, in a single segment, in particular all the channels”.  It is unclear what is meant by the terms ‘at least one… preferably all… preferably all’.  It is believed this is a literal translation from another language and its original meaning was lost in translation.  It is further unclear how there may be more than one rib and/or 
Claim 13 Ln 4-6 cites the limitation "the channels are preferably rounded and/or taper in relation to the ribs in particular at an acute angle of smaller than, or equal to, 75°, in particular smaller than, or equal to, 60°”.  It is unclear how the channels taper.  The depicted channels in the figures are either rounded, or ‘flat’/horizontal.  There are indicators of an angle (50°) in Fig. 8 that relates surfaces of two adjacent ribs.  However, in order for the channel to delineate from the rib, a different angle would be expected than the depicted rib surface angle.  Therefore the scope of the claim is indeterminate.  For examination, the ‘tapered’ channels have been interpreted as a continuation of the rib surfaces--.
Claim 14 Ln 1-5 cites limitations previously cited in claim 1, from which this claim depends.  It is unclear if these features are the same as or different from the features cited in claim 1.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --A method [[Method]] for producing [[an]] the at least partially microstructured surface 
Claim 14 Ln 6 cites the limitation "a microstructured film is adhesively bonded to the surface and/or the microstructured surface is produced by casting or injection moulding and/or by imprinting and/or by machining, in particular milling, and/or a lacquer applied to the surface is structured and/or the structure is produced using a pulsed laser beam or using fine jet plasma”.  It is unclear if the microstructured film is in addition to the microstructured surface, and other apparently translational issues.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was 
--the microstructured surface is a microstructured film [[is]] adhesively bonded to the [[surface]] at least one positive-displacement-pump element; 
[[and/]]or the microstructured surface is produced 
by casting or injection moulding, [[and/]]or 
by imprinting [[and/]]or 
by machining, in particular milling, 
[[and/]]or a structure is produced by a lacquer applied to the at least one positive-displacement-pump element, 
[[and/]]or [[the]] a structure is produced using a pulsed laser beam or using fine jet plasma--.
Claim 15 Ln 1-5 appears to be a literal translation into English and its original meaning has been lost.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --The positive displacement pump according to claim 3, wherein the are for optimizing [[the]] a harmful volume of pumps and/or for reducing noise or vibration in pumps

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-6, 9-12, 14 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu; Matthew et al. US 20160122677 A1, hereinafter Fu.
Regarding claim 1, Fu discloses (Fig. 1b-g, 2a) a positive displacement pump having a delivery chamber (“outlet slot”), which is connected to a discharge connection (depicted portion with x-y arrows) and a suction connection (inlet port), characterized in that the surface of at least one positive-displacement-pump element which is in contact with fluid is configured in the form of an at least partially microstructured surface (10). 
Regarding claim 2, Fu discloses (Fig. 1b-g, 2a) the surface of the delivery chamber, of the working chamber, of lines and/or bores in the pump, of the displacing piston, of the diaphragm, of the valves and/or of all other positive-displacement-pump elements which are in contact with fluid is or are configured in the form of an at least partially microstructured surface [0050]. 
Regarding claim 3, Fu discloses (Fig. 1b-g, 2a) the surface or the surfaces have or has a multiplicity of ribs and channels located there between (depicted as such in Fig. 1b-g). 
Regarding claim 4, Fu discloses (Fig. 1b-g, 2a) ribs and channels run at least partially, in particular fully, in a direction along the direction of flow of the delivery medium [0063]. 
Regarding claim 5, Fu discloses (Fig. 1b-g, 2a) the ribs and channels are arranged at least partially, in particular fully, in segmented form, wherein the individual segments are offset in relation to one another, and wherein it is possible for the respective segments to be of identical length or of different lengths (depicted in Fig. 1e 
Regarding claim 6, Fu discloses (Fig. 1b-g, 2a) the ribs and channels are arranged at least partially, in particular fully, in segmented form, wherein it is possible for the individual segments to have ribs and channels of different heights and widths (depicted in Fig. 1d, are ribs/channels having different heights and widths). 
Regarding claim 9, Fu discloses (Fig. 1b-g, 2a) at least one of the ribs, preferably all the ribs, in a single segment, in particular all the ribs, and at least one of the channels, preferably all the channels, in a single segment, in particular all the channels, are triangular and/or trapezoidal (depicted as approximately rectangular shaped, which is a species of trapezoid in that it has ‘at least one pair of parallel sides’). 
Regarding claim 10, Fu discloses (Fig. 1b-g, 2a) the ribs have a height from 0.3 to 1000 μm, preferably between 30 and 300 μm ([0065] discloses at least one set of dimensions including <=50μm). 
Regarding claim 11, Fu discloses (Fig. 1b-g, 2a) the ribs have a height between 30% and 120%, preferably between 50% and 100%, of the distance from an adjacent rib ([0065] discloses at least one set of dimensions including <=50μm). 
Regarding claim 12, Fu discloses (Fig. 1b-g, 2a) the ribs have a width from 0.3 μm to 1000 μm, preferably 25 μm to 300 μm, in particular 35 μm to 200 μm ([0065] discloses at least one set of dimensions including <=50μm). 
Regarding claim 14, Fu discloses (Fig. 1b-g, 2a) a method for producing the at least partially microstructured surface according to Claim 1, characterized in that the microstructured surface is a microstructured film adhesively bonded to the at least one positive-displacement-pump element; 
or the microstructured surface is produced 
by casting or injection moulding, or 
by imprinting [[and/]]or 
by machining, in particular milling, 
or a structure is produced by a lacquer applied to the at least one positive-displacement-pump element, 
or a structure is produced using a pulsed laser beam or using fine jet plasma [0070].
Regarding claim 15, Fu discloses (Fig. 1b-g, 2a) the microstructured surfaces are for optimizing a harmful volume of pumps and/or for reducing noise or vibration in pumps (this claim language has been interpreted as intended use and therefore does not carry patentable weight, furthermore, one of ordinary skill in the art would recognize that identical structures (so far as is claimed) will have identical results upon application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view .
Regarding claim 7, Fu discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the ribs are designed at least partially, in particular fully, in honeycomb form, wherein the honeycomb boundary interrupts the ribs and channels. 
Kadau discloses (Fig. 21) a surface (500) formed thereon micro-grooves (509) wherein the ribs are designed at least partially, in particular fully, in honeycomb form, wherein the honeycomb boundary interrupts the ribs and channels (depicted as formed in a tessellating hexagon or honeycomb form).  [0072] further discloses providing microgrooves formed in a honeycomb form aides in the isolation of cracks (aka prevents crack propagation).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Fu, by limiting the microgrooves into the form of a honeycomb, as taught by Kadau, for the purpose of preventing crack propagation.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Marentic; Francis J. et al. US 5069403 A, hereinafter Marentic.  Fu and Marentic are considered analogous art to the claimed invention because the reference (Fu) is from the same field of endeavor as the claimed invention (pumps); or the references (Fu [0003], Marentic (Abstract)) are reasonably pertinent to the problem .
Regarding claim 8, Fu discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that at least one of the ribs, preferably all the ribs, in a single segment, in particular all the ribs, are pointed and at least one of the channels, preferably all the channels, in a single segment, in particular all the channels, are round. 
Marentic discloses (Fig. 1-9) a surface (10) which is in contact with fluid is configured in the form of an at least partially microstructured surface (Col 3 Ln 17-25 discloses the surface at the ‘micro’ level of approximately 50 μm to 650 μm), wherein
at least one of the ribs, preferably all the ribs, in a single segment, in particular all the ribs, are pointed (Fig. 1-5, 7-9, depicted embodiments with pointed ribs) and at least one of the channels, preferably all the channels, in a single segment, in particular all the channels, are round (Fig. 7 depicts a round channel).
Because both Fu and Marentic teach drag reducing surface formed as microstructured surfaces, it would have been obvious to one skilled in the art to substitute the ‘rectangular’ shaped ribs/channels for the shapes depicted by Marentic to achieve the predictable result of reducing fluid drag across the surface.
Regarding claim 13, Fu discloses the claimed invention substantially as claimed, as set forth above for Claim 3.  Fu further discloses (Fig. 1b-g, 2a) the channels have a width from 0.3 μm to 1000 μm, preferably 25 μm to 300 μm, in particular 35 μm to 200 μm ([0065] discloses at least one set of dimensions including 
Fu fails to explicitly state that channels are preferably rounded or taper in relation to the ribs in particular at an acute angle of smaller than, or equal to, 75°, in particular smaller than, or equal to, 60°.
Marentic discloses (Fig. 1-9) a surface (10) which is in contact with fluid is configured in the form of an at least partially microstructured surface (Col 3 Ln 17-25 discloses the surface at the ‘micro’ level of approximately 50 μm to 650 μm), wherein
at least one of the ribs, preferably all the ribs, in a single segment, in particular all the ribs, are pointed (Fig. 1-5, 7-9, depicted embodiments with pointed ribs) and at least one of the channels, preferably all the channels, in a single segment, in particular all the channels, are round (Fig. 7 depicts a round channel) or taper in relation to the ribs in particular at an acute angle of smaller than, or equal to, 75°, in particular smaller than, or equal to, 60° (Col 6 Ln 7-12).
Because both Fu and Marentic teach drag reducing surface formed as microstructured surfaces, it would have been obvious to one skilled in the art to substitute the ‘rectangular’ shaped ribs/channels for the shapes depicted by Marentic to achieve the predictable result of reducing fluid drag across the surface.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            /ABIY TEKA/Primary Examiner, Art Unit 3745